Exhibit 10.21
 


Silicon Valley Bank 
 
Limited Waiver and
 
Amendment to Loan Documents
 


Borrower: Internap Network Services Corporation 
 
Date:  March 14, 2005
 


THIS LIMITED WAIVER AND AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is
entered into between Silicon Valley Bank (“Silicon”) and the borrower named
above (“Borrower”).
 
Silicon and Borrower agree to amend the Loan and Security Agreement between
them, dated October 21, 2002 (as otherwise amended, if at all, the “Loan
Agreement”), as follows, effective as of the date hereof. (Capitalized terms
used but not defined in this Amendment shall have the meanings set forth in the
Loan Agreement.)
 
1.Waiver of Default. Borrower has advised Silicon that Borrower has failed to
comply with the Minimum Cash EBITDA Financial Covenant set forth in Section 5 of
the Amended and Restated Schedule to Loan and Security Agreement entitled "5.
FINANCIAL COVENANTS (Section 5.1)" for the reporting period ending December 31,
2004 (the “Covenant Default”). Silicon and Borrower agree that the Borrower's
Covenant Default is hereby waived. It is understood by the parties hereto,
however, that such waiver does not constitute a waiver of any other provision or
term of the Loan Agreement or any related document, nor an agreement to waive in
the future this covenant or any other provision or term of the Loan Agreement or
any related document.
 
2. Modified Minimum Cash EBITDA Financial Covenant. The Minimum Cash EBITDA
Financial Covenant for the fiscal quarter ending March 31, 2005 set forth in
Section 5 of the Amended and Restated Schedule to Loan and Security Agreement is
hereby amended to read as follows:
 
For the quarter ending March 31, 2005:  <$6,000,000>;
 
All other portions of the Minimum Cash EBITDA Financial Covenant and Section 5
of the Amended and Restated Schedule to Loan and Security Agreement remain
unchanged.
 
3. Extension of Form 10-K Annual Reporting Requirement. The date by which the
Borrower is to provide Silicon with a copy of Borrower’s Form 10-K annual report
and its annual certified financial statements for the fiscal year ending
December 31, 2004, as set forth in paragraph 8 of Section 6 of the Amended and
Restated Schedule to Loan and Security Agreement, is hereby extended to April
30, 2005.
 


-1-

--------------------------------------------------------------------------------

 




 
 

 

 Silicon Valley Bank
 Amendment to Loan Documents 

 
4. Fee. In consideration for Silicon entering into this Amendment, Borrower
shall concurrently pay Silicon a fee in the amount of $2,500, which shall be
non-refundable and in addition to all interest and other fees payable to Silicon
under the Loan Documents. Silicon is authorized to charge said fee to Borrower’s
loan account.
 
5. Representations True. Borrower represents and warrants to Silicon that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct as of the date hereof.
 
6. General Provisions. This Amendment, the Loan Agreement, any prior written
amendments to the Loan Agreement signed by Silicon and Borrower, and the other
written documents and agreements between Silicon and Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and supersede all prior discussions, representations,
agreements and under-standings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Silicon and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.
 
Borrower:
 
INTERNAP NETWORK SERVICES CORPORATION
 
 
By  /s/David A. Buckel         
President or Vice President
 
By  /s/ Jacqueline Hoffmeister    
Secretary or Ass't Secretary
Silicon:
 
SILICON VALLEY BANK
 
 
 
By  /s/ Abigayle L. Keller               
Title__________________________
 





-2-

--------------------------------------------------------------------------------

 


 

 Silicon Valley Bank
 Amendment to Loan Documents 





CONSENT


The undersigned acknowledges that the undersigned’s consent to the foregoing
Amendment is not required, but the undersigned nevertheless does hereby consent
to the foregoing Amendment and to the documents and agreements referred to
therein and to all future modifications and amendments thereto, and any
termination thereof, and to any and all other present and future documents and
agreements between or among the fore-going parties. Nothing herein shall in any
way limit any of the terms or provisions of the Continuing Guaranty of the
undersigned, all of which are hereby ratified and affirmed.
 


 
CO SPACE, INC.
 
By  /s/ David A. Buckel                         
Title________________________
 
CO SPACE CONSTRUCTION, LLC
 
By: Co Space Services, LLC, its sole member
By: Co Space, Inc., its sole member
 
 
By  /s/ David A. Buckel                        
Title__________________________
 
 
CO SPACE SERVICES, LLC
 
By: Co Space, Inc., its sole member
 
By  /s/ David A. Buckel
Title_________________________
 
CO SPACE SERVICES TEXAS, L.P.
 
By: Co Space Services, LLC, its general partner
 
By: Co Space, Inc., its sole member
 
By  /s/ David A. Bucke                           
Title__________________________
 
 
CO SPACE PROPERTIES, LLC
 
By: Co Space Services, LLC, its sole member
 
By: Co Space, Inc., its sole member
 
By  /s/ David A. Buckel                           
Title__________________________
 
 
 
CO SPACE PROPERTIES TEXAS, L.P.
 
By: Co Space Services, LLC, its general partner
 
By: Co Space, Inc., its sole member
 
 
By  /s/ David A. Buckel                        
Title__________________________
 
VPNX.COM, INC.
 
/s/ David A. Buckel
By____________________________
Title__________________________
 
 







 
 
 
 
-3-